IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMES VANCAMP,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4325

DECISION HR 30, INC.,
FWCIGA/FLORIDA WORKERS'
COMPENSATION GUARANTY
ASSOCIATION, AND USIS,

      Appellees.


_____________________________/

Opinion filed March 20, 2015.

An appeal from an order of the Judge of Compensation Claims.
Shelley H. Punancy, Judge.

Date of Accident: July 23, 2007.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Micheal A. Edwards of Peterson Bernard, West Palm Beach, for Appellees.




PER CURIAM.

      AFFIRMED.

THOMAS, MARSTILLER and BILBREY, JJ., CONCUR.